DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment and reply filed on June 30, 2022 (hereinafter “Applicant’s Reply”). In Applicant’s Reply, paras. 0043 and 0094 of the specification were amended; Claims 1, 7, 14, and 18 were amended; and Claims 2-4, 6, 9-11, 15, 17, and 19 were canceled. Claims 1, 5, 7, 8, 12-14, 16, 18, and 20 remain pending and are addressed below.

Response to Arguments
A. Objection to Specification
As an initial matter, it is noted that the original Specification does not include paragraph numbers. For the purposes of examination, the amendment to paragraph 0043 is interpreted to apply to the first new paragraph beginning on page 14, and the amendment to paragraph 0094 is interpreted to apply to the third new paragraph beginning on page 32. In response to the amendments to the above paragraphs, Applicant’s amendment to the specification and pages 4-5 of the Remarks are persuasive. Accordingly, the objection to the specification raised in the Non-Final Office Action dated March 30, 2022 (hereinafter “Non-Final Office Action”) has been withdrawn.

B. Objection to Drawings
With respect to the objection to the drawings relating to features found in previous Claims 2 and 14, Claim 2 has been canceled and the Claim 14 has been amended to remove the objected features. Accordingly, the objection to the drawings relating to previous Claims 2 and 14 have been withdrawn.
With respect to the objection to the drawings relating to the features found in previous Claims 3 and 15, Claims 3 and 15 were canceled thereby rendering the drawings objection moot. Accordingly, the objection to the drawings relating to previous Claims 3 and 15 have been withdrawn.
With respect to the objection to the drawings relating to the features found in previous Claims 6 and 17, Claims 6 and 17 were canceled thereby rendering the drawings objection moot. Accordingly, the objection to the drawings relating to previous Claims 6 and 17 have been withdrawn.
With respect to the objection the relating to the features Claims 7 and 18, Applicant’s arguments have been fully considered, but they are not persuasive. Claims 7 and 18 both recite “wherein the handle is configured to transition between a locked position and an unlocked position, wherein the at least one aerial vehicle is coupled with the at least one pod in the locked position and the at least one aerial vehicle is decoupled from the at least one pod in the unlocked position” (emphasis added). Applicant asserts on pages 2-3 of the Remarks that handles 1410 of FIG. 14 shows the recited handle. The Examiner acknowledges that a handle 1410 is shown with a passenger pod 1304 in FIG. 14. However, the handle 1410 is portrayed as a fixed bar. Additionally, the passages of the specification cited in the Remarks do not provide any additional context to FIG. 14 in terms of how the handles can be moved or operated.  As such, none of the drawings reasonably show a handle that can transition from a locked position and an unlocked position, nor do the drawings reasonably show a handle that couples or decouples the aerial vehicle from the pod based on a position of the handle. 
With respect to the objection relating to the features found in previous Claims 9 (which have now been incorporated into independent Claims 1 and 14) , Applicant’s arguments have been fully considered, but they are not persuasive. Previous Claim 9 (and now pending Claims 1 and 14) each recite “wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface” (emphasis added). Applicant asserts on page 3 that the drone 1302 includes one or more positioning feet 1506 in FIG. 15. The Examiner acknowledges that feet 1506 are shown in FIG. 15. However, FIG. 15 does not reasonably show the feet 1506 being operable or capable of placing both the aerial vehicle and at least one pod on a surface while the at least one pod is coupled to the aerial vehicle. At best, FIG. 15 shows feet 1506 capable of supporting only the drone 1302. Additionally, the passages of the specification cited in the Remarks only describe the positioning feet 1506 as being part of the drone 1302 and does not reasonably convey or provide any additional context to FIG. 15 in terms of the positioning feet being able to support both an aerial vehicle and a pod coupled to the aerial vehicle.
With respect to the objection relating to the features found in previous Claims 10 (which has now been incorporated into independent Claims 1 and 14) , Applicant’s arguments have been fully considered, but they are not persuasive. Previous Claim 10 (and now pending Claims 1 and 14) each recite “wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration” (emphasis added). Applicant asserts on page 4 that the drone 1302 includes one or more positioning feet 1506. The Examiner acknowledges that feet 1506 are shown in FIG. 15. However, FIG. 15 does not reasonably show the feet 1506 being operable to move from a retracted configuration and an extended configuration. At best, FIG. 15 shows feet 1506 of the drone 1302 that are in a fixed position. Additionally, the passages of the specification cited in the Remarks only describe the positioning feet 1506 as being part of the drone 1302 and does not reasonably convey or provide any additional context to FIG. 15 in terms of the positioning feet being able to extend or retract.


C. Rejections under 35 U.S.C. 112
With respect to the rejection of Claims 2-4 under 35 U.S.C. 112(b), Claims 2-4 were canceled in Applicant’s Reply thereby rendering the rejections moot. Accordingly, the rejections of Claims 2-4 under 35 U.S.C. 112(b) raised in the Non-Final Office Action have been withdrawn.
With respect to the rejection of Claim 14-20 under 35 U.S.C. 112(b), independent Claim 14 was amended to delete the airfoil assembly features that were previously indefinite. In view of Applicant’s amendment and pages 5-6 of the Remarks, the rejection of Claims 14-20 under 35 U.S.C. 112(b) raised in the Non-Final Office Action has been withdrawn.

D. Rejections under 35 U.S.C. 103
With respect to the rejections of Claims 1-10 and 12-20 under 35 U.S.C. 103 based on U.S. Publication No. 2018/0002012 to McCullough et al (hereinafter “McCullough”) in view of U.S. Publication No. 2020/0148345 to Wittmaak et al. (hereinafter “Wittmaak”), and the rejection of Claim 11 under 35 U.S.C. 103 based on McCullough and Wittmaak, as applied to Claim 1, and further in view of U.S. Publication No. 2018/0362151 to Marles (hereinafter “Marles”). Applicant’s arguments presented on pages 7-20 of the Remarks have been fully considered, but are not persuasive. It is noted that both independent Claims 1 and 14 have been amended to include the features of previous Claims 9, 10, and 11 (see page 7 of Remarks). In view of the substantive amendments to Claims 1 and 14, the claim features of pending Claims 1 and 14 are fully addressed and further detailed in the prior art rejection sections below, but a general discussion of the continued applicability of these three references are provided here in this section.
Regarding the combination of McCullough, Wittmaak, and Marles, Applicant’s Reply (see page 12-13 of Remarks) asserts that “the [at] least one vehicle sensor data based on at least one state (such as a position, altitude, rate of change in altitude, rate of change in position, etc.) of the at least one aerial vehicle in relation to the at least one surface” cannot be interpreted to correspond with the strut sensor of Marles. However, it is noted that the types of sensor data specifically identified in Applicant’s Reply (i.e., position, altitude, rate of change in altitude, rate of change in position) are not positively recited in the claim and therefore does not preclude other sensor inputs or data types from reading on the claim language.
Claims 1 and 14 as amended recites, “wherein the at least one vehicle sensor data corresponds to at least one state of the at least one aerial vehicle in relation to the at least one surface” (emphasis added). This limitation can be broadly interpreted to encompass any data point or data type associated with a state of an aerial vehicle. Marles discloses a landing gear extension and retraction system 110 that can be actuated between an extended position and a retracted position (Marles at para. 0040). Marles further discloses that the that the landing gear extension and retraction system can be in a “ground state” where the strut is at least partially compressed with a first length, and a “flight state” where the strut is at least partially lengthened with a second length, longer than the first length (see e.g., Marles at para. 0040). Marles contemplates using a landing gear controller 120 and a strut sensor that would inherently provide data associated with a strut length of the landing of the landing gear (see e.g., Marles at para. 0053). Additionally, the landing gear controller 120 is also operable to perform a landing gear extension or retraction process “on the basis of a status of the aircraft…the status of the aircraft comprising one or more of: ground speed, amount of lift, aircraft angle, absolute altitude, true altitude, landing gear strut length, and aircraft rotation” (see e.g., Marles at para. 0042)(emphasis added). Since Marles discloses at least a strut sensor and contemplates observing lengths of the strut and taking actions depending on whether the aircraft is in a “ground state” or a “flight state,” the combination of McCullough, Wittmaak, and Marles teaches or suggests the feature presented in previous Claims 9-11.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features listed below must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claims 1 and 14 each recite “wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod 52on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface” (emphasis added). The drawings do not show any of the aerial vehicles as including a positioning foot that facilitates placing an aerial vehicle coupled with a pod on a surface.
Claims 1 and 14 each recite “wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration.” As noted above, the drawings do not show any aerial vehicles including a positioning foot that facilities placing an aerial vehicle coupled with a pod on a surface, let alone a positioning foot that is configured to transition between a retracted configuration and an extended configuration. The drawings also do not show any feet that are extendable or retractable.
Claims 7 and 18 each recite “a handle operationally coupled with the at least one aerial vehicle, wherein the handle is configured to receive at least one external force manually, wherein the handle is configured to transition between a lock position and an unlock position, wherein the at least one aerial vehicle is coupled with the at least one pod in the lock position and the at least one aerial vehicle is decoupled from the at least one pod in the unlock position.” The drawings do not show any handles, let alone a handle configured to transition between a locked and an unlocked position to couple or decouple an aerial vehicle from a pod” (emphasis added). The drawings do not show any handles coupled to an aerial vehicle. At best, FIG. 14 shows a fixed handle 1410 coupled to a passenger pod 1304 (not the drone or aerial vehicle). Additionally, the drawings do not show any handles that are movable or actuatable between a locked position and an unlocked position.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0002012 to McCullough et al. (hereinafter “McCullough”) and further in view of U.S. Publication No. 2020/0148345 to Wittmaak et al. (hereinafter “Wittmaak”) and U.S. Publication No. 2018/0362151 to Marles (hereinafter “Marles”). McCullough, Wittmaak and Marles were cited in the previous Non-Final Office Action.
Regarding Claim 1, McCullough discloses a flying taxi for facilitating the transportation of payloads (a VTOL aircraft 110 includes a flying frame 112 and a pod assembly 170, and the pod assembly 170 is capable of carrying passengers or cargo; see e.g., McCullough at paras. 0063-0067 and FIGS. 3A-4C), the flying taxi comprising:
at least one pod configured to receive at least one payload (the pod assembly 170 is capable of carrying passengers, crew, and/or cargo; see e.g., McCullough at para. 0067; and FIGS. 3A-4C), and
at least one aerial vehicle detachably couplable with the at least one pod using at least one coupling mechanism (the flying frame 112 includes receiving assemblies 172 that are selectively attachable to the joint members 174 of the pod assembly 170; see e.g., McCullough at paras. 0063, 0066-0067 and FIGS. 1-4),
wherein the at least one aerial vehicle comprises at least one propeller assembly disposed on an aerial vehicle of the at least one aerial vehicle, wherein the at least one propeller assembly is configured for propelling the flying taxi (the flying frame 112 includes a distributed propulsion system 134 with propellers 136, 138, 140, 142, 144, 146, 148, 150 that enable the aircraft 110 to take off vertically and provide thrust during a forward flight mode; see e.g., McCullough at paras. 0063-0064 and FIGS. 3A-3B),
wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod 52on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface (the flying frame 112 includes landing struts 166 for supporting the flying frame 112 and the pod assembly 170; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S), and
wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration, wherein the at least one extended configuration facilitates the placing of the at least one aerial vehicle on the at least one surface and the retracted configuration does not facilitate the placing of the at least one aerial vehicle on the at least one surface (the landing struts 166 are telescopically extended to support the flying frame 112 and the pod assembly 170 on the ground, and the landing struts 166 can be retracted during flight; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).
McCullough further discloses that the center of gravity of the aircraft may be taken into consideration when transitioning flight modes to improve stability and efficiency (see e.g., McCullough at para. 0067). However, McCullough does not expressly discuss or show the pod assembly 170 as including a weight sensor or a processing device receiving and analyzing weight data from the weight sensor.
In the same field of endeavor, Wittmaak discloses an adaptive flight control system for a VTOL aircraft 100 with a cargo pod 102 for receiving a payload (see e.g., Wittmaak at paras. 0028-0031 and FIG. 1). Wittmaak further discloses a payload sensor 116 on the cargo pod 102 that is operable to determine the weight of the payload (see e.g., Wittmaak at para. 0035 and FIGS. 2-6). Wittmaak discloses that after a payload is received in the cargo pod 102, which may be determined by weight, a determination is made as to whether there is a discrepancy with the physical characteristics of the payload and if so, a user can be notified of the discrepancy (see e.g., Wittmaak at paras. 0040-0041 and FIG. 5). Once the payload has been loaded into the cargo pod, the center of gravity of the aircraft including the payload can change and operation of the aircraft can be adjusted accordingly (see e.g., Wittmaak at para. 0025). 
Furthermore, Wittmaak describes that a control system 120 may include a processor system 500 that processes information received from sensors 590, such as the payload sensor 116 and aircraft sensors 118, and the processor system 500 is operable to generate control signals to the aircraft equipment 580 (see e.g., Wittmaak at para. 0043). The processor system 500 can access network connectivity devices 520 and communicate with an enterprise system 595, enabling interaction with and display of pre- or post-processed data (see e.g., Wittmaak at paras. 0043-0055 and FIG. 6). Additionally, if a discrepancy is not detected with the loaded payload, the physical characteristics of the payload (e.g., weight, center of gravity, or inertia) can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft (see e.g., Wittmaak at para. 0042). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the VTOL aircraft 110 of McCullough to include a processor system and a payload sensor on the pod assembly 170 of McCullough, in light of the teachings of Wittmaak, for the benefit of verifying the physical characteristics of the payload loaded onto the cargo 102 in order to optimize control of the aircraft in view of the physical characteristics of the payload loaded onto pod assembly, for the benefit of alerting a user or operator relating to any discrepancy of any loaded payload, and/or for the benefit of enabling a user to review and interact with any associated pre- or post-processed data.
McCullough further discloses providing landing struts 166 for the flying frame 112, and that the landing struts 166 are telescopically extendable (see e.g., McCullough at para. 0063 and FIGS. 4A-4C). However, McCullough does not explain or show the conditions when the landing struts 166 are extended or retracted. Wittmaak also does not discuss or show the use struts.
In the same field of endeavor, Marles discloses a landing gear system 100 including a landing gear extension and retraction system 110 and a landing gear controller 120 (see e.g., Marles at paras. 0039-0040 and FIG. 1). Marles explains that aircraft drag can be reduced by decreasing the time needed to retract the landing gear (see e.g., Marles at paras. 0035-0037). Marles discloses that the landing gear controller 120 is configured to receive a signal from a strut sensor (see e.g., Marles at para. 0053). Marles further discloses that additional aircraft status parameters (e.g., ground speed, amount of lift, aircraft angle, absolute altitude, true altitude, landing gear strut length, and aircraft rotation) can be used to determine operation of the landing gear extension and retraction system 110 (see e.g., Marles at para. 0042). The landing gear controller 120 is operable to initiate a first portion of an extension or retraction process in response to an aircraft parameter, which may include a strut length of the landing gear, an amount of lift of the aircraft, absolute altitude of the aircraft, and/or a true altitude of the aircraft (see e.g., Marles at paras. 0040-0042 and 0051-0059). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the landing strut system of McCullough to include a landing gear controller, in light of the teachings of Marles, in order to initiate extension or retraction of the landing gear based on aircraft parameters (such as a strut length of the landing gear, an amount of lift of the aircraft, absolute altitude of the aircraft, and/or a true altitude of the aircraft) for the predictable result of decreasing the overall time to retract the landing gear during take-off and reduce overall drag of the aircraft once the landing gear is at least partially retracted.
 Regarding Claim 5, McCullough discloses wherein the at least one coupling mechanism comprises a first part disposed on the at least one aerial vehicle (the flying frame 112 includes the receiving assemblies 172; see e.g., McCullough at paras. 0066-0068 and FIGS. 4B-4C, 4Q-4R, and 6A-6B) and a second part disposed on the at least one pod (the pod assembly 170 includes the joint members 174; see e.g., McCullough at paras. 0066-0068and FIGS. 4B-4C, 4Q-4R, and 6A-6B), wherein the first part and the second part is detachably coupled facilitating the at least one aerial vehicle to be detachably couplable with the at least one pod (the receiving assemblies 172 of the flying frame 112 is selectively coupled to the joint members 174 of the pod assembly 170; see e.g., McCullough at paras. 0063, 0066-0068, 0070, and 0073, and FIGS. 4B-4C, 4Q-4R, and 6A-6B).
Regarding Claim 7, McCullough does not expressly discuss or show the joint members 174 as having a handle operatively coupled to it and does not expressly discuss or show the joint members 174 as having any communication ports for establishing communication between the pod assembly 170 and the flying frame 112. However, in a related embodiment, McCullough discloses a passenger pod assembly 220 including a communications port assembly and may include one or more quick disconnect harnesses (see e.g., McCullough at para. 0073 and FIGS. 6A-6B).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the pod assembly 170 to include a communication port assembly with quick disconnect harnesses and the receiving assemblies 172 with corresponding quick disconnect harness, in light of the embodiment associated with FIGS. 6A-6B in McCullough, for the predictable result of enabling electronic communications between the pod assembly 170 and the flying frame 112. The quick disconnect arrangement further enables the harnesses to be quickly disconnected from each other prior to physically decoupling and separating and the pod assembly 170 from the flying frame 112. Additionally, it is noted that one skilled in the art would appreciate that the quick disconnect harnesses provided to the modified receiving assemblies 172 would include a handle (i.e., a gripping surface) to enable a user to disconnect and separate the two harness.
Regarding Claim 8, McCullough discloses wherein the at least one pod comprises at least one pod foot, wherein the at least one pod foot is configured in at least one pod foot configuration, wherein the at least one pod foot configuration facilitates placing of the at least one pod on at least one surface in at least one pod orientation in relation to the at least one surface (the pod assembly 170 includes retractable wheel assemblies 176 that enable the pod assembly 170 to be supported on the ground surface; see e.g., McCullough at para. 0065 and 4A and 4B).
Regarding Claim 12, McCullough discloses wherein the at least one propeller assembly is associated with at least one engaged state and a disengaged state, wherein the at least one propeller assembly propels the flying taxi in the at least one engaged state, wherein the at least one propeller assembly does not propel the flying taxi in the disengaged state, wherein the at least one propeller assembly is configured to transition between the at least one engaged state and the disengaged state (the plurality of propulsion assemblies 136, 138, 140, 142, 144, 146, 148, 150 provide thrust to the aircraft 110 in an operational state, and during a forward flight, the inboard propulsion assemblies 138, 140, 146, and 148 can be placed in a shut down state to reduce drag; see e.g., McCullough at paras. 0063 and 0064, and FIGS. 3A and 3B).
Regarding Claim 13, Wittmaak discloses wherein the processing device is further configured for generating at least one propeller control command based on the analyzing of the at least one weight data (the control system 120 includes a processor system 500 that processes information received from sensors 590, such as the payload sensor 116, and the processor system 500 is operable to generate control signals to the aircraft equipment 580; see e.g., Wittmaak at para. 0043), wherein the flying vehicle further comprising at least one propeller actuator communicatively coupled with the processing device, wherein the at least one propeller actuator is operationally coupled with the at least one propeller assembly, wherein the at least one propeller actuator configured to transition the at least one propeller assembly between the at least one engaged state and the disengaged state based on the at least one propeller control command (the physical characteristics of the payload can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft; see e.g., Wittmaak at para. 0042).
Regarding Claim 14, McCullough discloses a flying taxi for facilitating the transportation of payloads (a VTOL aircraft 110 includes a flying frame 112 and a pod assembly 170, and the pod assembly 170 is capable of carrying passengers or cargo; see e.g., McCullough at paras. 0063-0067 and FIGS. 3A-4C), the flying taxi comprising:
at least one pod configured to receive at least one payload (the pod assembly 170 is capable of carrying passengers, crew, and/or cargo; see e.g., McCullough at para. 0067; and FIGS. 3A-4C), wherein the at least one pod comprises at least one pod foot, wherein the at least one pod foot is configured in at least one pod foot configuration, wherein the at least one pod foot configuration facilitates placing of the at least one pod on at least one surface in at least one pod orientation in relation to the at least one surface (the pod assembly 170 includes retractable wheel assemblies 176 that enable the pod assembly 170 to be supported on the ground surface; see e.g., McCullough at para. 0065 and 4A and 4B), and
at least one aerial vehicle detachably couplable with the at least one pod using at least one coupling mechanism (the flying frame 112 includes receiving assemblies 172 that are selectively attachable to the joint members 174 of the pod assembly 170; see e.g., McCullough at paras. 0063, 0066-0067 and FIGS. 1-4),
wherein the at least one aerial vehicle comprises at least one propeller assembly disposed on an aerial vehicle of the at least one aerial vehicle, wherein the at least one propeller assembly is configured for propelling the flying taxi (the flying frame 112 includes a distributed propulsion system 134 with propellers 136, 138, 140, 142, 144, 146, 148, 150 that enable the aircraft 110 to take off vertically and provide thrust during a forward flight mode; see e.g., McCullough at paras. 0063-0064 and FIGS. 3A-3B),
wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod 52on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface (the flying frame 112 includes landing struts 166 for supporting the flying frame 112 and the pod assembly 170; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S), and
wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration, wherein the at least one extended configuration facilitates the placing of the at least one aerial vehicle on the at least one surface and the retracted configuration does not facilitate the placing of the at least one aerial vehicle on the at least one surface (the landing struts 166 are telescopically extended to support the flying frame 112 and the pod assembly 170 on the ground, and the landing struts 166 can be retracted during flight; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).
McCullough further discloses that the center of gravity of the aircraft may be taken into consideration when transitioning flight modes to improve stability and efficiency (see e.g., McCullough at para. 0067). However, McCullough does not expressly discuss or show the pod assembly 170 as including a weight sensor or a processing device receiving and analyzing weight data from the weight sensor.
In the same field of endeavor, Wittmaak discloses an adaptive flight control system for a VTOL aircraft 100 with a cargo pod 102 for receiving a payload (see e.g., Wittmaak at paras. 0028-0031 and FIG. 1). Wittmaak further discloses a payload sensor 116 on the cargo pod 102 that is operable to determine the weight of the payload (see e.g., Wittmaak at para. 0035 and FIGS. 2-6). Wittmaak discloses that after a payload is received in the cargo pod 102, which may be determined by weight, a determination is made as to whether there is a discrepancy with the physical characteristics of the payload and if so, a user can be notified of the discrepancy (see e.g., Wittmaak at paras. 0040-0041 and FIG. 5). Once the payload has been loaded into the cargo pod, the center of gravity of the aircraft including the payload can change and operation of the aircraft can be adjusted accordingly (see e.g., Wittmaak at para. 0025). 
Furthermore, Wittmaak describes that a control system 120 may include a processor system 500 that processes information received from sensors 590, such as the payload sensor 116 and aircraft sensors 118, and the processor system 500 is operable to generate control signals to the aircraft equipment 580 (see e.g., Wittmaak at para. 0043). The processor system 500 can access network connectivity devices 520 and communicate with an enterprise system 595, enabling interaction with and display of pre- or post-processed data (see e.g., Wittmaak at paras. 0043-0055 and FIG. 6). Additionally, if a discrepancy is not detected with the loaded payload, the physical characteristics of the payload (e.g., weight, center of gravity, or inertia) can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft (see e.g., Wittmaak at para. 0042). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the VTOL aircraft 110 of McCullough to include a processor system and a payload sensor on the pod assembly 170 of McCullough, in light of the teachings of Wittmaak, for the benefit of verifying the physical characteristics of the payload loaded onto the cargo 102 in order to optimize control of the aircraft in view of the physical characteristics of the payload loaded onto pod assembly, for the benefit of alerting a user or operator relating to any discrepancy of any loaded payload, and/or for the benefit of enabling a user to review and interact with any associated pre- or post-processed data.
McCullough further discloses providing landing struts 166 for the flying frame 112, and that the landing struts 166 are telescopically extendable (see e.g., McCullough at para. 0063 and FIGS. 4A-4C). However, McCullough does not explain or show the conditions when the landing struts 166 are extended or retracted. Wittmaak also does not discuss or show the use struts.
In the same field of endeavor, Marles discloses a landing gear system 100 including a landing gear extension and retraction system 110 and a landing gear controller 120 (see e.g., Marles at paras. 0039-0040 and FIG. 1). Marles explains that aircraft drag can be reduced by decreasing the time needed to retract the landing gear (see e.g., Marles at paras. 0035-0037). Marles discloses that the landing gear controller 120 is configured to receive a signal from a strut sensor (see e.g., Marles at para. 0053). Marles further discloses that additional aircraft status parameters (e.g., ground speed, amount of lift, aircraft angle, absolute altitude, true altitude, landing gear strut length, and aircraft rotation) can be used to determine operation of the landing gear extension and retraction system 110 (see e.g., Marles at para. 0042). The landing gear controller 120 is operable to initiate a first portion of an extension or retraction process in response to an aircraft parameter, which may include a strut length of the landing gear, an amount of lift of the aircraft, absolute altitude of the aircraft, and/or a true altitude of the aircraft (see e.g., Marles at paras. 0040-0042 and 0051-0059). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the landing strut system of McCullough to include a landing gear controller, in light of the teachings of Marles, in order to initiate extension or retraction of the landing gear based on aircraft parameters (such as a strut length of the landing gear, an amount of lift of the aircraft, absolute altitude of the aircraft, and/or a true altitude of the aircraft) for the predictable result of decreasing the overall time to retract the landing gear during take-off and reduce overall drag of the aircraft once the landing gear is at least partially retracted.
Regarding Claim 16, McCullough discloses wherein the at least one coupling mechanism comprises a first part disposed on the at least one aerial vehicle and a second part disposed on the at least one pod, wherein the first part and the second part is detachably coupled facilitating the at least one aerial vehicle to be detachably couplable with the at least one pod.
Regarding Claim 18, McCullough does not expressly discuss or show the joint members 174 as having a handle operatively coupled to it and does not expressly discuss or show the joint members 174 as having any communication ports for establishing communication between the pod assembly 170 and the flying frame 112. However, in a related embodiment, McCullough discloses a passenger pod assembly 220 including a communications port assembly and may include one or more quick disconnect harnesses (see e.g., McCullough at para. 0073 and FIGS. 6A-6B).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the pod assembly 170 to include a communication port assembly with quick disconnect harnesses and the receiving assemblies 172 with corresponding quick disconnect harness, in light of the embodiment associated with FIGS. 6A-6B in McCullough, for the predictable result of enabling electronic communications between the pod assembly 170 and the flying frame 112. The quick disconnect arrangement further enables the harnesses to be quickly disconnected from each other prior to physically decoupling and separating the pod assembly 170 from the flying frame 112. Additionally, it is noted that one skilled in the art would appreciate that the quick disconnect harnesses provided to the modified receiving assemblies 172 would include a handle (i.e., a gripping surface) to enable a user to disconnect and separate the two harness.
Regarding Claim 20, McCullough discloses wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface (the flying frame 112 includes landing struts 166 for supporting the flying frame 112 and the pod assembly 170; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).

Double Patenting
Applicant is advised that should Claim 14 be found allowable, Claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642